DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Applicant’s election without traverse of claims 5-8 in the reply filed on May 13, 2021 is acknowledged.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “rigid” in claim 5 a relative term which renders the claim indefinite.  The term “rigid” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
The term “soft” in claim 5 a relative term which renders the claim indefinite.  The term “soft” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 7, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kita (US 6389713 B1), in view of Sugiyama (US 4798010).
With respect to claim 5, Kita discloses a sole structure for mounting on a shoe body (abstr.), comprising an outsole layer – element 5, a rigid layer – element 3b, an elastic piece - element 4, and a soft layer – element 3a, which are superimposed upon one another (abstr., col. 2, lines 5-30, col. 8, lines 50-67, col. 9, lines 1-21, 49-52, col.11, lines 60-65), Fig. 1).  The rigid layer – interpreted as corresponding to element 
Kita is silent with respect to the outsole being made of anti-skid material.  Sugiyama discloses a sole of a sports shoe (abstr.), wherein the outsole is made of an anti-skid material – element 3 – and thus it is an anti-skid layer (abstr., col. 3, lines 54-60, Fig. 1).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the outsole of Kita of anti-skid layer to provide friction properties to the sole, as anti-skid outsoles are known in the art of sports shoes, and Kita is also directed to a sports shoe (abstr.).
Regarding claim 7, Kita and Sugiyama teach the sole of claim 5.  Sugiyama discloses the anti-skid material such as rubber (col. 3, lines 54-60).
As to claim 8, Kita and Sugiyama teach the sole of claim 5.  Kita discloses the soft layer filling the recesses (Fig. 1).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kita, in view of Sugiyama, and further in view of Pfister (US 2012/0297641 A1).
Regarding claim 6, Kita and Sugiyama teach the sole of claim 5, but are silent with respect to an insole layer attached to another surface of the soft layer.  Pfister discloses a sole wherein an insole layer is attached to a surface of a midlayer (abstr., 0069-0072, Fig. 1), for improved comfort and training (0017, 0069).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide an attached insole layer to the sole of Kita and Sugiyama for improved comfort of the user of the sole.

Claims 5, 7, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kita (US 6389713 B1), in view of Sugiyama (US 4798010).
With respect to claim 5, Sugiyama discloses a sole structure for mounting on a shoe body (abstr.), comprising an anti-skid layer formed of anti-skid material – element 3 (col. 3, lines 47-59), a rigid layer – element 6, and a soft layer – element 5, which are superimposed upon one another and attached to each other (abstr., col. 2, lines 1-56, Figs. 11a-d, 13a-d and 15a-d).  
The rigid layer – interpreted as corresponding to element 6 – is attached to one side of the anti-skid layer - it is implied that the rigid layer is attached to element 3 in 
Sugiyama discloses one surface of the rigid layer having a wavy shape and including at least one convex portion and at least one concave portion, a surface of the convex portion having an arc-shaped shape, and the concave portion being located between two convex portions (Fig. 1), and the material of the soft layer being softer than that of the rigid layer (col. 2, lines 12-24).
Sugiyama is silent with respect to an elastic piece as recited in the claim.  Schmeer discloses a sole comprising an elastic piece being a wavy piece – undulating spring strip 28 - attached to one side of the outsole, being made of an elastically deformable material, the elastic piece having a plurality of projections and recesses connected to one another, the curves of the projections and the recesses being arc-shaped to provide yielding support for the foot (p. 2, lines 45-58, Fig.1).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to include in the sole of Sugiyama an elastic piece as disclosed in Schmeer, having one surface attached to the surface of the rigid layer, wherein a wavy shape of the elastic piece of Schmeer matches a shape of the surface of the rigid layer, the projections being attached to the surface of the convex portions, the recesses being located in the concave portions, to provide support for the foot, as changes in shape are within the purview of a person skilled in the art (MPWP 2144.04)
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention that in the sole of Sugiyama and Schmeer the soft 
Regarding claim 7, Sugiyama and Schmeer teach the sole of claim 5.  Sugiyama discloses an anti-skid material such as rubber (col. 3, lines 54-60).
As to claim 8, Sugiyama and Schmeer teach the sole of claim 5.  Since Schmeer teaches the recesses, as discussed above with respect to claim 5, it would have been obvious to one of ordinary skill in the art that the soft layer of Sugiyama in Figs. 11, 13, and 15 would fill the recesses of the elastic piece of Schmeer, the elastic piece being attached to both the rigid layer and the soft layer.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugiyama, in view of Schmeer, and further in view of Pfister (US 2012/0297641 A1).
Regarding claim 6, Sugiyama and Schmeer teach the sole of claim 5.  Schmeer discloses an insole – element 2 – (lines 99-101, Fig. 1), but the references are silent with respect to an insole layer attached to another surface of the soft layer.  Pfister discloses a sole wherein an insole layer is attached to a surface of a midlayer (abstr., 0069-0072, Fig. 1), for improved comfort and training (0017, 0069).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide an attached insole layer to the sole of Sugiyama and Schmeer for improved comfort of the user of the sole.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOANNA PLESZCZYNSKA whose telephone number is (571)270-1617.  The examiner can normally be reached on M-F ~ 11:30-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria Veronica Ewald can be reached on 571-272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Joanna Pleszczynska/
Primary Examiner, Art Unit 1783